Citation Nr: 1738261	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-03 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bladder cancer, to include as secondary to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to June 1971, including in the Republic of Vietnam.  Among other commendations, he was awarded the Vietnam Service Medal for his honorable service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  That decision granted an increased evaluation for gastroesophageal reflux disease and denied service connection for bladder cancer.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2017.  A transcript of the hearing has been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in this matter for further evidentiary development.

Upon receipt of a complete application, VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  These duties may include providing a claimant with a medical examination in certain circumstances.  Specifically, VA must provide such an evaluation when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is no doubt that the Veteran's claims file includes competent medical evidence of the Veteran's bladder cancer, including a December 2010 private surgical pathology note confirming the presence of a high-grade urothelial carcinoma with muscularis propria invasion.  The Veteran's service personnel records also confirm that his active duty service included a period during which he was stationed in the Republic of Vietnam.  The Veteran contends that his bladder cancer is etiologically related to his service in Vietnam and, in particular, due to his exposure to an herbicide agent.  As the Veteran is presumed to be exposed to an herbicide agent pursuant to 38 C.F.R. § 3.307, the Board agrees that there is sufficient evidence of an in-service event pursuant to McLendon.  

The Board notes that VA need not provide a medical opinion pursuant to McLendon where the only supporting evidence of record relating to a nexus between the in-service event and the current disability consists of conclusory lay assertions regarding medical matters.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, in addition to the Veteran's lay assertions that his exposure to an herbicide agent caused his subsequent development of bladder cancer, he also submitted a medical treatise in April 2012 suggesting a link between exposure to dioxins and the development of cancer.  Although largely conclusory in nature, the record also contains an August 2012 opinion from the Veteran's treating physician indicating that the Veteran's bladder cancer is at least as likely as not caused by the Veteran's in-service exposure to Agent Orange.  

The Board observes that the probative value in an opinion largely rests on the rationale in support of such an opinion and the fairly conclusory August 2012 opinion fails to provide any significant rationale for the purported link between the Veteran's presumed herbicide agent exposure and his subsequent bladder cancer.  Although this may be the case, at the present time, bladder cancer has not been found to be presumptively related to herbicide exposure. Further, the National Academy of Science (NAS) issued "Veterans and Agent Orange: Update 2012" (Update 2012), where it was found that there was "inadequate or insufficient evidence" to determine an association between herbicide exposure and bladder cancer. See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

In the latest report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and bladder cancer. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014). Thus, NAS has not found a link between bladder cancer and herbicide exposure. 

However, for the particular purpose of triggering VA's duty to assist and provide a medical examination, the Board observes that the threshold is a "low" one.  McLendon, 20 Vet. App. at 85-86.  As there is otherwise insufficient information to decide the claim, the Board therefore finds that VA must satisfy its duty to assist the Veteran in the development of his claim for service connection for bladder cancer by scheduling a VA examination.  Upon remand, the Veteran is welcome to seek and submit a supplemental rationale for the opinion from the treating physician who provided the August 2012 letter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, schedule a VA examination to obtain an opinion as to the most likely etiology of the Veteran's bladder cancer.  The entire claims folder, to include a copy of this remand order, should be reviewed by the examiner.  The examiner should take a complete history from the Veteran.  

The examiner is asked whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bladder cancer was caused by or is otherwise etiologically related to his active duty service, to include his presumed exposure to an herbicide agent.  A complete rationale should accompany this opinion.  In the examination report or medical opinion, the examiner is asked to specifically comment on the June 2009 article from Environmental Health that the Veteran submitted in April 2012.  

3.  After completing the items above, readjudicate the Veteran's claim for service connection for bladder cancer, to include as secondary to exposure to an herbicide agent.  If the claim is not granted, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




